DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   DOMENIC BRIAN SANTEUFEMIO,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-705

                               [July 10, 2019]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Timothy L. Bailey,
Judge; L.T. Case Nos. 16-3382CF10A, 16-9237CF10A and 17-
0316CF10A.

   Domenic Brian Santeufemio, Miami, pro se.

   Ashley Moody, Attorney General, Tallahassee, and James J. Carney, Sr.
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed without prejudice to appellant filing a timely motion for
postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850
challenging the voluntariness of his plea agreement in lower tribunal case
numbers 16-3382CF10A, 16-9237CF10A, and 17-0316CF10A in light of
his claim that he was not awarded the proper amount of jail credit as part
of the agreement. Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Barnette
v. State, 205 So. 3d 865 (Fla. 4th DCA 2016); Villar v. State, 110 So. 3d
503 (Fla. 4th DCA 2013); Colon v. State, 132 So. 3d 297 (Fla. 4th DCA
2014).

   Affirmed.

LEVINE, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.